Opinion issued October 7, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00824-CV




IN RE CARLA I. VELASCO, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Carla I. Velasco, seeks mandamus
relief compelling the trial court to grant her motion to sign the divorce decree. 
Alternatively, Velasco seeks mandamus relief compelling the trial court to grant her
request for a jury trial on the issue of custody.  
We deny the petition for writ of mandamus.  All outstanding motions are
overruled as moot. 
 
Per Curiam 
 
Panel consists of Chief Justice Radack and Justices Bland and Massengale.